Citation Nr: 9911416	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the thoracic spine.  

4.  Entitlement to an effective date earlier than December 
12, 1994 for a total disability rating based on individual 
unemployability.  

5.  Whether the July 1, 1986 and March 4, 1987 rating 
decisions constituted clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1967 to February 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO) 
which, in part: (1) granted a total disability evaluation 
based on unemployability, effective December 12, 1994; (2) 
declined to reopen a low back disorder service-connection 
claim due to the absence of new and material evidence; (3) 
denied an evaluation in excess of 30 percent for a right knee 
disability; 
(4) denied an evaluation in excess of 10 percent for 
osteoarthritis of the thoracic spine; and (5) determined that 
clear and unmistakable error was not involved in the July 1, 
1986 and March 4, 1987 confirmed rating decisions.  The 
appellant perfected appeals as to each issue, including the 
effective date assigned the grant of a total disability 
evaluation based on individual unemployability.  

When the appellant initiated his appeal, Disabled American 
Veterans represented him.  In May 1997, he executed a VA Form 
22a, Appointment of Attorney or Agent as Claimant's 
Representative, naming John Stevens Berry, Attorney at Law, 
as his representative.  

In a May 1998 letter, the RO informed the appellant's 
attorney of the opportunity to present argument on behalf of 
the appellant.  The RO enclosed with that letter a form on 
which the representative could make such an argument.  No 
response was received.  The RO sent the representative a 
letter in June 1998 reminding him of this opportunity and 
informing him that if a response was not received within 
30 days, the appeal would be submitted to the Board.  No 
response is of record.  

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder was denied in an April 1972 rating decision; 
the appellant received notice of the determination and his 
appellate rights in a May 2, 1972 letter from the RO; no 
appeal was initiated therewith.  

2.  The additional evidence received into the record 
subsequent to April 1972 is new and material.  

3.  Competent evidence has been submitted linking the post-
service findings of a low back disorder to residuals of a 
service-connected disability.  

4.  With respect to the claim of entitlement to an effective 
date earlier than December 12, 1994 for a total disability 
rating based on individual unemployability, all available 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

5.  The RO received the appellant's claim for a total 
disability rating based on individual unemployability on 
August 8, 1994.  

6.  The July 1, 1986 and March 4, 1987 rating decisions were 
consistent with the evidence then of record.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for an effective date of August 8, 1994 for 
a total disability rating based on individual unemployability 
are met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p) 
and (r), 3.151, 3.155(a), 3.400 (1998).  

4.  The July 1, 1986 and March 4, 1987 rating decisions did 
not involve clear and unmistakable error.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. § 3.155 (1986); 
38 C.F.R. §§ 3.104, 3.105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

The appellant initially filed a claim for service connection 
for a low back disorder when he separated from service in 
February 1972.  The RO denied the claim in an April 1972 
rating decision because the medical evidence showed 
transitional vertebra of the lumbosacral junction, which the 
RO said was a constitutional or developmental abnormality.  
If he disagreed with that determination, he had the right to 
appeal it to the Board.  The claimant or his representative 
may initiate the appellate process by filing a notice of 
disagreement with the adverse decision within one year from 
the date the RO mailed notice of the determination.  
Otherwise, the determination is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

The RO notified the appellant of the April 1972 rating 
decision by letter dated May 2, 1972.  The one-year period 
after the date of mailing of this determination ended in May 
1973.  During that one-year period, the record does not 
reflect receipt of any communication from the appellant, much 
less any communication expressing disagreement with the 
rating decision.  Since an appeal was not initiated within 
the appropriate timeframe, the April 1972 rating decision 
became final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In December 1994, the appellant filed a claim of service 
connection for a low back disorder.  The RO, in its August 
1995 rating decision, declined to reopen the claim, citing 
the appellant's failure to submit new and material evidence 
since the previously denied claim.  Whether new and material 
evidence is submitted is a jurisdictional test, with the 
Board required to reopen if such evidence is submitted and 
prohibited from reopening and considering the claim on the 
merits if such evidence is not submitted.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1, 
4 (1995); Winters v. West, No. 97-2180, slip op. at 3 (Feb. 
17, 1999).  

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

A series of significant cases have radically altered the 
analysis employed in deciding whether to reopen a claim.  For 
many years, when an appellant sought to reopen a claim, the 
U.S. Court of Appeals for Veterans Claims (Court) (the U.S. 
Court of Veterans Appeals prior to March 1, 1999) required 
the Board to conduct a two-step analysis.  Manio v. Derwinski 
, 1 Vet. App. 140 (1991).  First, the Board was to determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was the Board to reach the second step, reopening the claim 
and reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (citing Chisholm v. Secretary of Health 
and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  
Thus, in taking the first step of the Manio analysis, the 
Court had required affirmative answers to three questions:  
(1) Was the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)?; (2) Was it "probative" of the issues at 
hand?; and (3) If it was new and probative, then, in light of 
all of the evidence of record, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  See Chevron v. 
National Resources Defense Council, 467 U.S. 837 (1984) 
(regulations are given controlling weight unless arbitrary, 
capricious, or manifestly contrary to statute).  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously and finally disallowed claim.  Hodge, 155 F. 3d at 
1360.  Essentially, Hodge invalidated the Colvin criteria for 
determining the materiality of newly presented evidence for 
purposes of reopening claims.  Id. at 1362.  See Elkins v. 
West, No. 97-1534, slip op. at 7 (Feb. 17, 1999) (Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test).  

The end result of this case law is an expansion of the two-
step Manio test to the three-step test set forth in Elkins, 
No. 97-1534, slip op. at 15.  Under Elkins, VA must (1) 
"determine whether the [appellant] has presented new and 
material evidence under 38 C.F.R. § 3.156(a) (1998) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108"; (2) "if new and material evidence has been 
presented, immediately upon reopening the claim . . . 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, [citations 
omitted] the claim as reopened (as distinguished from the 
original claim) is well grounded"; and (3) "if the claim is 
well grounded, [VA] may then proceed to evaluate the merits 
of the claim but only after ensuring that [the] duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled."  
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. 
Feb. 17, 1999).  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not eventually convince the 
Board to alter its rating decision.  Elkins v West, No. 97-
1534, slip op. at 7 (U.S. Vet. App. Feb 17, 1999) (citing 
Hodge, 155 F.3d at 1363).  The Court has also stated that 
"Hodge provides for a reopening standard which calls for 
judgment as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, No. 96-1695, slip op. 
at 5 (U.S. Vet. App. Oct. 30, 1998).  

Other guidelines relevant to reopening claims were not 
affected by the case law just discussed.  The new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans 
(Samuel) v. Brown, 9 Vet. App. at 285.  The newly presented 
evidence need not be probative of all the elements required 
to award the claim, but only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  The 
prior evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id.  

The evidence of record at the time of the April 1972 rating 
decision included the service medical records, which showed 
the appellant had low back pain and paraspinal muscle spasm 
following a motorcycle accident in February 1971.  Also of 
record was a March 1972 VA examination report indicating x-
ray evidence of transitional vertebra at the lumbosacral 
junction.  The diagnosis was congenital instability of the 
lumbosacral spine.  The RO, in the April 1972 rating 
decision, denied the claim, saying that service connection 
was precluded for congenital disorders.  

The additional evidence submitted by the appellant subsequent 
to April 1972 includes several "new" medical documents that 
were not before the RO in April 1972.  This new evidence 
essentially shows a chronic low back disorder manifested by 
pain and limited motion.  An April 1995 VA examination report 
noted degenerative changes of the lumbar spine.  Various VA 
and private clinical records discuss the presence of low back 
pain in the 1980s and 1990s.  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Id. at 284.  The only reasoning for denying the claim in 
April 1972 was the lack of a current disability.  The record 
as it stands now before the Board includes that very 
evidence, which provides a more complete picture of the 
circumstances of the claimed disorder.  For this reason, the 
new evidence is material, and the claim of service connection 
for a low back disorder, finally disallowed in April 1972, 
must be reopened.  The record need not show that this new 
evidence presents a reasonable possibility of changing the 
outcome of the April 1972 decision, since the Federal Circuit 
struck down that Court-imposed requirement.  See Hodge, 155 
F3d at 1359-64.  

Since the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test; it must determine whether the claim as 
reopened is well grounded, presuming the credibility of all 
the evidence of record in support of the claim.  Winters, 
slip op. at 4.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(arthritis shown within one year of separation may be 
presumed incurred in service).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (secondary service connection may 
be awarded for aggravation of nonservice-connected condition 
proximately due to or the result of a service-connected 
condition).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a service-connection claim to be well grounded, 
there must be (1) competent evidence of current disability (a 
medical diagnosis); (2) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In order for a claim for 
secondary service connection for a disorder clearly separate 
from the service-connected disorder to be well grounded, the 
veteran must present medical evidence to support the alleged 
causal relationship between the service-connected disorder 
and the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As already noted, the service medical records show that the 
appellant was involved in a motorcycle accident in service, 
after which he complained of back pain and paraspinal muscle 
spasm.  His service-connected right knee disability also 
arose from that in-service injury.  Moreover, the evidence 
demonstrates that the appellant currently has degenerative 
changes associated with his lumbosacral spine.  In addition 
to the April 1995 VA examination report noting degenerative 
changes of the lumbar spine, January, September, and December 
1994 VA clinical records noted low back pain radiating into 
his legs.  These findings document competent medical evidence 
of a current low back disorder and evidence of some kind of 
low back injury in-service, thereby satisfying the first two 
elements of a well-grounded claim.  See id.  

Therefore, in order for the claim to be well grounded, the 
record must include competent medical evidence of a nexus, or 
link, between the current disorder and service or between the 
current disorder and a service-connected disability.  Of 
particular importance is the May 1994 VA clinical record 
showing that the appellant complained of chronic low back 
pain, which the examiner commented might be due to the 
history of patellectomy with chronic knee swelling.  Service 
connection is established for the right knee disability, 
including a patellectomy in 1977.  This comment is sufficient 
to well ground the claim for service connection.  Opinion 
evidence need not be expressed in terms of medical certainty.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  The "use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology, and such language is not 
always too speculative for purposes of finding a claim well 
grounded."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Compare Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (doctor's 
statement that service-connected injuries "may or may not" 
have contributed to veteran's death was too speculative to 
create nexus).  See also Mattern v. West, No. 96-1508 (U.S. 
Vet. App. Feb 23, 1999).  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a current 
disorder, an injury in service, and a link between the 
current disorder and a service-connected disability, thereby 
satisfying the three elements of a well-grounded claim.  See 
Caluza, 7 Vet. App. at 506; Jones, 7 Vet. App. at 137.  
Although the evidence comprising competent medical evidence 
is pertinent to the secondary service-connection aspect of 
the claim, it is noted that the RO has adjudicated the claim 
only as to direct service connection.  However, because the 
direct and secondary aspects of the claim are part and parcel 
of the same claim, Ashford v. Brown, 10 Vet. App. 120, 122-24 
(1997), the Board herein determines that the claim of service 
connection is well grounded.  

II.  Earlier Effective Date for Individual Unemployability

The appellant's claim for an earlier effective date for 
individual unemployability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it is not 
inherently implausible.  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

On August 8, 1994, the RO received the appellant's VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  He reported he lost his employment 
as a direct result of service-connected disabilities.  
Included with his application was a U.S. Postal Service form 
indicating that the appellant retired due to a disability in 
July 1986.  This information confirmed allegations made by 
the appellant to VA in 1986 that he received disability 
retirement benefits from his former employer.  Also included 
with the application was a federal government civil service 
form, signed by a physician in April 1986, indicating that 
the appellant was disabled due to his service-connected 
disabilities as of November 1983.  

A November 1994 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
signed by a federal government employment official and 
received by VA on November 29, 1994, indicated that the 
appellant retired on disability in July 1986.  

On December 12, 1994, the record shows receipt of a letter 
from the appellant's representative forwarding evidentiary 
material.  

In the August 1995 rating decision, the RO granted a total 
disability rating based upon individual unemployability; the 
effective date of the total rating was set at December 12, 
1994.  The appellant contends that the effective date should 
be earlier.  He argues that he should be adjudicated as 
unemployable since 1976.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The evidence cited by the RO in the rating decision clearly 
indicates the appellant was employed from 1976 to 1986 and 
retired on disability in 1986.  The date assigned to the 
total disability rating, December 12, 1994 appears based on 
the receipt of some evidentiary material.  The governing law 
requires an effective date as of the date of receipt of the 
claim (August 8, 1994) or the date entitlement arose 
(apparently in the 1980s, but no earlier than July 1986), 
whichever is later.  The date of receipt of the evidence 
showing the date entitlement arose is irrelevant.  Based on 
the law and regulations, the date of receipt of the claim on 
August 8, 1994, is the proper effective date for entitlement 
to a total disability rating based on individual 
unemployability.  

The appellant maintains that the effective date should be set 
in 1976.  The evidence of record clearly indicates that he 
was employed from 1976 to 1986, thereby precluding a total 
rating for unemployability during that period.  In a May 1986 
statement, the appellant noted that he was being retired on 
disability due to the severity of his service-connected 
disabilities.  Any communication from a claimant indicating 
an intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim, as 
long as that claim identifies the benefit sought.  38 C.F.R. 
§ 3.155(a).  However, the May 1986 statement cannot be 
considered an informal claim because the appellant did not 
specifically identify the benefit sought.  He simply 
indicated that his disability retirement manifested the 
severity of his service-connected disabilities; he did not 
specifically state that he desired total disability benefits 
based on unemployability.  

Thereafter, the record does not show a claim for 
unemployability benefits earlier than August 8, 1994.  Thus, 
for the reasons noted above, the governing law does not 
support an effective date earlier than the date of claim, in 
this case August 8, 1994.


III.  Claimed Clear and Unmistakable Error in the July 1986 
and March 1987 Rating Decisions

An earlier effective date for a unemployability rating may 
also be established under the laws and regulations governing 
revision of earlier decisions.  The appellant contends that 
the July 1, 1986 and March 4, 1987 rating decisions were 
clearly and unmistakably erroneous due to the lack of 
consideration by the RO of his claim of individual 
unemployability.  He asserts that in 1986 and 1987 he was 
unemployable because he had been retired from the postal 
service by reason of disability.  He referred to a May 1987 
statement of the case (concerning issues not here on appeal) 
where the RO noted that a service-connected disability had 
improved, thereby, he maintains, demonstrating an improvement 
in his disability severity when not employed.  

After separation from service, the RO established service 
connection for a right knee disability and osteoarthritis of 
the thoracic spine.  In May 1986, the appellant noted in a 
statement, among claims for increased ratings, that he was 
retired from his employment due to his service-connected 
disabilities.  In a July 1, 1986, rating decision, the RO 
denied the increased rating claims; it did not address any 
claim for unemployability.  In September 1986, the appellant 
again filed claims for increased ratings.  In a March 4, 1987 
rating decision, the RO denied these claims; it did not 
address any claim for unemployability.  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy, 9 Vet. App. at 
57 (citing Fugo, 6 Vet. App. at 44).  

In order to determine whether the July 1, 1986 and March 4, 
1987 rating decisions contained clear and unmistakable error, 
the Board reviews the evidence that was before the rating 
board "at that time."  38 C.F.R. § 3.104(a).  "A 
determination that there was a 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  See Russell, 3 Vet. App. 
at 314.  In other words, the Board cannot apply the benefit 
of hindsight to any evaluation of the rating board's actions 
in July 1986 and March 1987 in determining whether clear and 
unmistakable error existed.  

As discussed above with respect to the claim for an earlier 
effective date for a total rating, the appellant's May 1986 
statement did not comprise a claim for individual 
unemployability.  Nor did he even mention, in the September 
1986 statements, the impact of his service-connected 
disabilities on his employability.  The appellant argues that 
the RO failed to consider whether he was entitled to that 
benefit.  Under 38 C.F.R. § 3.155(a) (1986 and 1987), the 
appropriate regulation in effect in at the time of the July 
1, 1986 and March 4, 1987 rating decisions, consideration for 
individual unemployability required submission by the 
appellant of a formal or informal claim for unemployability.  
Such a claim was not filed.  The appellant's May 1986 
statement did not identify the claim of individual 
unemployability as a benefit sought by the appellant.  It 
simply indicated that one manifestation of the service-
connected disabilities was disability retirement.  The 
September 1986 statements did not even refer to 
employability.  Therefore, the Board does not find clear and 
unmistakable error on the part of the RO in not adjudicating 
an unemployability issue in the July 1, 1986 and March 4, 
1987 rating decisions.  

In the August 1995 rating decision, the RO held that clear 
and unmistakable error was not involved in the July 1, 1986 
and March 4, 1987 rating decisions because the appellant's 
contentions did not rise to the required level of specificity 
to constitute a valid claim of clear and unmistakable error.  
It is an "unassailable proposition that merely to aver that 
there was [clear and unmistakable error] in a case is not 
sufficient to raise the issue."  "[B]road-brush 
allegations" and "general, non-specific claim[s] of 
'error'" are insufficient to satisfy the requirement that 
[clear and unmistakable error] claims be pled with "some 
specificity."  Phillips v. Brown, 10 Vet. App. 25, 31 (1997) 
(quoting from Fugo, 6 Vet App. at 44).  Such statements can 
never rise to the level of clear and unmistakable error, and 
it is arguable whether the appellant's allegations fall into 
this category.  However, the Board need not reach this aspect 
of the claim; the determination in this case hinges on the 
failure of the appellant to submit a formal or informal claim 
for unemployability benefits.  


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened, and such claim of service connection 
for a low back disorder is well grounded.  

An effective date of August 8, 1994 for a total disability 
rating based on individual unemployability is granted.  

The July 1, 1986 and March 4, 1987 rating decisions did not 
involve clear and unmistakable error, and to this extent, the 
appeal is denied.  





REMAND

As the claim of service connection for a low back disorder is 
well grounded, VA is under a duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  In his August 1996 notice of 
disagreement, he requested a VA examination to determine the 
nature and etiology of his low back disorder.  On remand, 
such examination should be conducted.  

The claims of entitlement to an evaluation in excess of 30 
percent for a right knee disability and an evaluation in 
excess of 10 percent for osteoarthritis of the thoracic spine 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, they are not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The appellant was afforded a VA general medical examination 
in April 1995 that identified some symptomatology relevant to 
the claims for increased right knee and thoracic spine 
disability ratings.  In August 1996, the appellant requested 
a medical examination to determine the nature and severity of 
the thoracic spine disability.  Given the complexity of the 
issues and the limited attention the VA general examination 
gave to these orthopedic disabilities, the Board concurs that 
a more thorough orthopedic examination is warranted.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for the 
right knee and thoracic spine 
disabilities since April 1995, and the 
approximate dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of his 
claimed low back disorder and the nature 
and severity of his right knee and 
thoracic spine disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies, including x-ray studies and 
range of motion measurements, should be 
conducted.  The examiner should be asked 
to render an opinion, based on the 
examination findings and review of the 
claims file, as to the etiology of the 
claimed low back disorder with specific 
reference to the in-service motorcycle 
accident, the service-connected right 
knee disability, and any other relevant 
pathology.  The examiner should also be 
asked to assess any pain or functional 
loss on motion of the right knee and 
thoracic spine, and determine whether any 
pain results in additional limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1994).  The report of 
examination should contain a detailed 
account of all manifestations of the 
disabilities found to be present. 

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
In readjudicating the right knee and thoracic spine 
disability evaluations, the RO should specifically consider 
the holding in DeLuca, 8 Vet. App. at 206.  If any benefit 
sought on appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond.  Thereafter, the case 
should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

